Citation Nr: 0924923	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from January 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2007.

In VA Form 646, Statement of Accredited Representative in 
Appealed Case, dated in April 2009, the Veteran's 
representative claimed that there was clear and unmistakable 
error (CUE) in the January 2004 RO decision which denied 
service connection for hearing loss.  This matter is REFERRED 
to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since a January 2004 RO decision, which 
denied service connection for bilateral hearing loss, 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).   

Service connection for bilateral hearing loss was denied by 
the RO in a January 2004 rating decision.  The veteran did 
not appeal that decision, and, accordingly, it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened, and if so reopened, the claim will be reviewed 
on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 
Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior final rating 
decision included service department records, which showed 
that the Veteran, who was awarded the Purple Heart Medal due 
to a gunshot wound to the face and neck sustained during the 
battle of Iwo Jima in March 1945, was a heavy machine gunner.  
On his separation examination in March 1946, the Veteran's 
hearing was noted to be 15/15 to the whispered and spoken 
voice in both ears.  

Also of record was a report of a VA examination dated in 
November 2003, which noted that the Veteran stated that he 
first noticed hearing loss approximately 15-20 years earlier.  
His family had complained that he was not hearing them very 
well.  He was in combat during World War II in the Pacific.  
After getting out of service, the Veteran had a job for 34 
years doing wiring, set up work, riveting, and many other 
tasks.  The examiner found that the Veteran had bilateral 
sensorineural hearing loss, but that it was more likely than 
not due to workplace noise exposure versus his combat noise 
exposure.  As the basis for the opinion, the examiner noted a 
normal audio examination in March 1946, no mention of hearing 
loss in his previous service connection claims, and the 
Veteran's history reported at the examination of having 
noticed hearing loss for the past 15-20 years, which was at 
least 20 years after service, and 20 years after he had begun 
working at his post-service job.  

The RO denied the claim on the basis that a nexus to service 
was not shown.

Evidence received since then includes an August 2008 
statement from the Veteran that on his job after service, he 
mostly worked at wiring and assembly work.  In addition, in a 
March 2009 statement, his wife wrote that she was writing at 
the Veteran's request, because he did not write too well.  
She said that that while waiting for rehabilitation in Hawaii 
after his gunshot wound, the Veteran reported a hearing 
problem, "which he has had ever since."  This specific 
statement of the presence of hearing loss since service 
relates to the missing nexus element, and was not previously 
of record.  

Since this evidence of continuity of symptomatology was not 
before the RO at the time of the prior decision, it is new.  
Moreover, it relates to a necessary element to establish his 
claim, specifically, a nexus to service.  Accordingly, the 
new evidence raises a reasonable possibility of 
substantiating the claim.  Hence, the claim is reopened with 
the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old.  
38 C.F.R. § 3.156.   


ORDER

New and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been received; to 
that extent only, the appeal is granted.


REMAND

As indicated above, the service department evidence clearly 
documents that the Veteran engaged in combat with the enemy.  
He was awarded the Purple Heart Medal due to a gunshot wound 
to the face and neck sustained as a result of enemy gunfire 
during the battle of Iwo Jima in March 1945.  He served in 
the 3rd Division U.S. Marine Corps with the occupational 
specialty of heavy machine gunner.  In the case of any 
veteran who engaged in combat with the enemy in active 
service, there is a relaxed standard of proof for combat-
related claims.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  Specifically, if a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As to the first of these, the Veteran's claimed noise 
exposure is consistent with his participation in combat as a 
heavy machine gun operator during World War II establishes 
significant noise exposure.  See 38 U.S.C.A. § 1154(b).  He 
stated that he did not wear hearing protection at that time, 
and the Board finds it more than credible that during the 
exigencies of combat, such as the battle of Iwo Jima (where 
the Veteran was wounded), ear protection, if available, would 
not have been worn.  In addition, the VA examination in 
November 2003 showed that the Veteran had a hearing loss 
disability at that time which met the requirements of 
38 C.F.R. § 3.385.  

Thus, the remaining element for consideration is a nexus to 
service, specifically, a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  See Hensley, supra.  
Therefore, the Veteran must be provided an examination, with 
a nexus opinion, which includes a claims file review by the 
examiner.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
In this regard, the Board finds that the VA examination dated 
in November 2003 was inadequate.  That examination resulted 
in the conclusion that the Veteran had bilateral 
sensorineural hearing loss, but that it was more likely than 
not due to workplace noise exposure versus his combat noise 
exposure.  As the basis for the opinion, the examiner noted 
normal audio examination in March 1946, no mention of hearing 
loss in his previous service connection claims, and the 
Veteran's history reported at the examination of having 
noticed hearing loss for the past 15-20 years, more than 20 
years after service, and 20 years after starting his post-
service job. 

However, the "normal" audio examination in March 1946 did 
not include audiometric findings, but, rather, consisted 
solely of whispered and spoken voice tests; it is well 
established that the whispered and spoken voice tests are not 
sophisticated enough to detect all levels of hearing loss.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley, supra at 157.  
In other words, some hearing loss may be present even if not 
to the degree required for service connection under 38 C.F.R. 
§ 3.385.  Accordingly, the tests conducted at separation did 
not establish normal hearing at that time, and, therefore, 
contrary to the examination conclusion, it is not established 
that the Veteran's hearing was normal in service.  

Moreover, the circumstances of the Veteran's combat service 
are such that significant noise exposure was not only likely 
but almost unavoidable.  

The examiner also based his opinion on the absence of any 
mention of hearing loss in the Veteran's previous service 
connection claims.  However, as indicated by his wife, the 
Veteran is not a man who likes to write, and he has filed 
very few claims over the years, in particular, before he 
appointed a representative in October 2003.  Many Veterans, 
especially from World War II, are unaware of the scope of the 
conditions for which service connection may be granted.  In 
any event, absent some reason why failing to file a claim is 
medically significant, the mere fact that he did not file a 
claim is not a medical issue, but a credibility issue, and 
thus a matter for the trier of fact.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability).  

Next, the Veteran's history as reported at the examination of 
having noticed hearing loss for the past 15-20 years, more 
than 20 years after service, and 20 years after starting his 
post-service job indicated that it was more likely than not 
due to the post-service job.  However, the examiner did not 
identify any specific job-related tasks that would have 
caused significant noise exposure.  The Veteran himself has 
stated that he wore earplugs when exposed to noise on his 
post-service job; the examiner did not address that 
statement.  

On the other hand, service treatment records, which showed 
that the Veteran, who was of the U.S. Marine Corps, was 
wounded by a gunshot wound to the face and neck during the 
battle of Iwo Jima in March 1945.  He was awarded the Purple 
Heart Medal.  His occupational specialty was heavy machine 
gunner.  

In view of these factors, the examiner's conclusion that 
post-service occupational noise exposure was the most likely 
cause of the Veteran's hearing loss is unsupported, and 
cannot be relied upon.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion).  

The examiner also said that the Veteran said that he had 
noticed hearing loss only 15-20 years earlier; this is a 
factor to be weighed, but must be considered in light of the 
gradual onset of hearing loss as reported by the Veteran in 
February 2003, as well as the fact that it may have been 
present for some time before the Veteran or his family 
members began noticing it.  It must also be considered in 
light of his wife's statement that he said he initially had 
hearing loss in service, and that it had been present since 
then.  One plausible explanation is that when asked on the VA 
examination in November 2003 how long he had had hearing 
loss, he stated 15-20 years without meaning anything more 
specific than it had been present for a long time.  Moreover, 
hearing loss has usually been present for some time before 
one's family begins commenting on it.  In addition, the 
Veteran could have had a temporary threshold shift in 
service, which improved somewhat, and so he dismissed it for 
several years.  

With respect to the claim for service connection for 
tinnitus, he must be afforded an examination as to this issue 
as well.  In this regard, although the VA examiner in 
November 2003 stated that the Veteran did not have tinnitus, 
a positive history of tinnitus was noted on a private 
audiology report dated in February 2009.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether his hearing loss disability is due 
to in-service noise exposure.  In 
addition, the examination must ascertain 
whether the Veteran has tinnitus, and, if 
so, whether such disorder is due to in-
service noise exposure.  The entire claims 
folder and a copy of this REMAND must be 
made available the examiner.  The complete 
medical rationale for all opinions 
expressed must be provided.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (A medical opinion that contains 
only data and conclusions is not entitled 
to any weight).  The opinion should focus 
on whether hearing loss and/or tinnitus is 
at least as likely as not consistent with 
the circumstances of the Veteran's combat 
service during World War II as a machine 
gunner, from a medical standpoint, and 
avoid basing the opinion solely on matters 
involving credibility.  

In would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  

2.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
service connection claims on appeal.  If 
any claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


